Citation Nr: 1719018	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the termination of the appellant's death pension benefits based on excessive countable income, effective August 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from January 1953 to November 1954.  The Veteran passed away in February 1993.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision by the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota.  Jurisdiction of this matter was subsequently transferred to the Regional Office (RO) in Houston, Texas.

This matter was previously remanded by the Board in March 2016 to afford the appellant an opportunity for a hearing.  In October 2016, the appellant appeared and testified at a hearing held before the undersigned Veterans Law Judge in Houston, Texas.  A copy of the hearing transcript has been associated with the claims file.  As such, the Board is satisfied that there has been substantial compliance with its March 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers the right to compliance with remand orders).

FINDING OF FACT

The appellant's countable income has exceeded the maximum countable income allowable for death pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for cessation of death pension benefits as of August 1, 2005, were met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R §§ 3.23, 3.271, 3.272 (2016).

2.  The criteria for resumption of death pension benefits since August 1, 2005, have not been met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R §§ 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Death Pension Benefits

Death pension benefits may only be paid if the appellant's income is below a certain amount, called the "maximum rate."  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  This is the amount of pension she would be entitled to if she did not have any income at all.  If she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives.  In other words, for every dollar of income she receives, the pension is reduced by that amount.  If, however, her income is higher than the "maximum rate," she is not entitled to any pension.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).

The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

If certain conditions are met, unreimbursed medical expenses paid by the appellant may be excluded from income, i.e., subtracted from her income.  The medical expenses must exceed 5 percent of the maximum rate and must be deducted, or subtracted, from income during the time period in which they were paid.  In addition, they must be out-of-pocket expenses, for which the claimant received no reimbursement from any third party.  In other words, the claimant did not get paid back by anyone or an insurance company for these expenses.

The appellant was awarded death pension benefits effective July 2000.  Her benefits were terminated in a May 2009 decision effective August 1, 2005.  In a July 2009 administrative decision, the appellant's petition to reinstate her death pension benefits was denied due to excess countable income.  

The termination of the appellant's death pension benefits was initiated after VA was notified that the appellant had been awarded benefits administered by the Social Security Administration (SSA).  These benefits included a retroactive payment of $19,089 in July 2005.  This amount exceeded the maximum annual pension rate (MAPR) for a surviving spouse without a dependent child for 2005.  

At the hearing, the appellant testified that she also underwent two surgeries in 2005 for which she incurred significant medical expenses.  The presiding Veterans Law Judge held the record open after the hearing to afford the appellant an opportunity to submit financial records relating to these unreimbursed medical expenses.  However, to date, no records of unreimbursed medical expenses have been received.

As such, the Board must make a determination on the appellant's eligibility to death pension benefits based on the competent evidence that currently appears in the record.  Here, the appellant has completed numerous Eligibility Verification Reports (EVR).  In an EVR received in June 2009, the appellant reported one unmarried dependent child, receiving no wages, and having no assets.  She indicated that she was receiving $727 in social security benefits at that time.  In correspondence from June 2009, the appellant subsequently clarified that her child was 27 years of age and did not live with the appellant.  As there is no evidence that the appellant subsequently remarried or gained custody of any additional dependent children, the Board finds that she should be considered a single surviving spouse without a dependent child for the entire period currently under consideration before the Board.  An additional EVR was received in July 2009 in which no additional expenses or income was reported. 

VA also received information from SSA indicating that the appellant was receiving $708.20 per month beginning June 2005, $736.50 per month beginning December 2005, $761.50 per month beginning December 2006, $778.40 per month beginning December 2007, and $832 per month beginning $823.40.  The appellant also had premiums of $96.40 for Medicare Part B.

For 2005, the appellant's countable income equals the sum of her retroactive payment and subsequent monthly SSA payments subtracted by her unreimbursed medical expenses that exceed 5 percent of the MAPR for that year (i.e. $340.70).  In its initial determination, VA indicated that the MAPR for a single surviving spouse with no benefits was $6,814 for that year.  Her Medicare premiums of $578.40 for that year, subtracted by the $340.70 threshold for unreimbursed medical expenses, reduces her countable income for VA purposes by $237.70.  Therefore, even assuming the appellant received only her lump sum retroactive payment, and reducing that payment by the unreimbursed medical expenses of $237.70, the appellant's countable income for 2005 significantly exceeded the MAPR of $6,814 for that year.  As such, the appellant was not eligible for death pensions for that year and the cessation of her benefits was proper.

In 2006, the appellant received $736.50 per month in SSA benefits for a total of $8,838 for that year and had Medicare premiums of $1,156.80 for that year.  The MAPR for that year was $7,329, with a minimum threshold for deductions of unreimbursed medical expenses of $366.45.  As such, her unreimbursed medical expenses less the 5 percent threshold for that year equates to $790.35.  Subtracting this amount from her $8,838 annual income for that year equates to $8,047.65.  This amount exceeds the MAPR for 2006.  Therefore, she was not eligible to receive death pension benefits for that year.

In 2007, the appellant received $761.50 per month in SSA benefits for a total of $9,138 and had Medicare premiums of $1,156.80.  The MAPR for that year was $7,498, with a minimum threshold for deductions of unreimbursed medical expenses of $374.90.  As such, her unreimbursed medical Medicare premiums less the 5 percent threshold for that year equates to $781.90.  Subtracting this amount from her income of $9,138 for that year, the appellant's countable income for 2007 was $8,763.10.  As this amount exceeds the MAPR for that year, the appellant was also ineligible for death pension benefits in 2007.

In 2008, the appellant received $778.40 per month in SSA benefits for a total of $9,340.80 and had Medicare premiums of $1,156.80.  The MAPR for that year was $7,933, with a minimum threshold for deductions of unreimbursed medical expenses of $396.65.  As such, her unreimbursed medical Medicare premiums less the 5 percent threshold for that year equates to $760.15.  Subtracting this amount from her income of $9,340.80 for that year, the appellant's countable income for 2008 was $8,580.65.  As this amount exceeds the MAPR for that year, the appellant was also ineligible for death pension benefits in 2008.

In 2009, the appellant received $823.40 per month in SSA benefits for a total of $9,880.80 and had Medicare premiums of $1,156.80.  The MAPR for that year was $7,933, with a minimum threshold for deductions of unreimbursed medical of $396.65.  As such, her unreimbursed medical Medicare premiums less the 5 percent threshold for that year equates to $760.15.  Subtracting this amount from her income of $9,880.80 for that year, the appellant's countable income for 2009 was $9,120.65.  As this amount exceeds the MAPR for that year, the appellant was also ineligible for death pension benefits in 2009.

There is no subsequent evidence to suggest that the appellant's SSA income, less any unreimbursed medical expenses that exceed the 5 percent threshold for the MAPR for any subsequent year, has fallen below the applicable MAPR at any time.  The record is also devoid of any evidence or allegations that the appellant's SSA benefits have ceased or have been reduced.  Although the appellant contended that she accrued significant medical bills in 2005, she has not submitted any documentation in support of her contentions.  

The Board is sympathetic to the appellant's situation.  However, the Board observes that the payment of monetary benefits must be authorized by statute.  The principles of equity cannot be applied to award benefits that are not authorized by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Therefore, the Board is without authority to grant the appellant's claims on an equitable basis and instead is constrained to follow the specific provisions of law governing death pension benefits claims.  See also 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the preponderance of the evidence is against the appellant's claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The appellant was notified of the proposed cessation of her death pension benefits in a February 2009 letter.  She was notified of the legal basis for ceasing these benefits and was instructed to provide any information that would suggest that the data supporting the decision to cease benefits was incorrect.  She was also informed of her appellate rights in that correspondence.  Therefore, the Board is satisfied that VA has satisfied its duty to notify the appellant.  Similarly, the Board is convinced that VA has satisfied its duty to assist the appellant in developing her claim.  As explained above, this matter was previously remanded to afford the appellant an opportunity to appear at a Board hearing.  At that hearing, the appellant testified that she incurred significant medical expenses relating to two surgeries from 2005.  The undersigned Veterans Law Judge left the record open to give the appellant an opportunity to furnish these records.  However, no records of unreimbursed medical expenses have been received by VA.  The Board notes that the duty to assist a claimant is not a one-way street and in the instant case, the Board finds that VA has satisfied its duty to assist the appellant.  See Wood v. Derwinski, 1 Vet. App. 406 (1991). 

ORDER

Entitlement to the resumption of death pension benefits since August 1, 2005, is not warranted.  The appeal is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


